DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: The acronym LEDs is undefined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1).

Concerning claim 1, Scribner teaches a system comprising remotely mountable camera apparatus (¶0002), the camera apparatus comprising a stem having a proximal (fig. 1B: magnetic stand 28) and distal ends (fig. 1B: top end of where camera 20 is mounted), the proximal end having a magnet for magnetic affixation to a metallic body of a vehicle in use (fig. 1B: magnetic stand 28), the magnet having a planar fastening face substantially perpendicular to an elongate axis of the stem such that when affixed to the metallic body in use (fig. 1A: camera 20 is magnetically affixed to the tailgate 11 of vehicle 10; fig. 1B magnetic stand 28), the stem stands substantially perpendicularly therefrom (figs. 1A & 1B), and further comprising a camera device connected from the distal end of the stem by an adjustable coupling (fig. 1B: camera 20; ¶0016), the adjustable coupling configured for adjusting the angle of the camera device with respect to the stem (¶0016), the camera device having an image sensor (inherent in the camera, fig. 1B: camera 20; ¶¶0015-0016) and a wireless transmitter for transmitting image data obtained therefrom to a connected mobile device (¶0016: wireless channel using antenna 24). 

Dietz teaches a camera apparatus for alignment of a trailer hitch, wherein the angle of the camera device can be adjusted through at least 90 degrees (¶0075) and wherein a distal end of the stem comprises a telescopic extendable portion (fig. 10: boom 405; ¶0086).
Taking the teachings of Scribner and Dietz together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scribner camera system to be adjustable through at least 90 degrees in order to allow adequate viewing of the vehicle’s approach to the trailer hitch. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scribner camera system to include a telescopic extendable portion in order allow the camera device to be stored when not in use.

Concerning claim 2, Scribner in view of Dietz teaches the system according to claim 1. Scribner further teaches the system, wherein the magnet is retained within a widened base at the proximal end (fig. 1B: magnetic stand 28). Not explicitly taught is the system, wherein the magnet has a diameter greater than 2 cm.
However, the courts have deemed that changes in size would not establish patentability when the change is a mere scaling up or scaling down and is not sufficient to patentably distinguish over the prior art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Taking the teachings of Scribner, Dietz and the knowledge of one of ordinary skill in the art, together as a whole, it would have been obvious to one of ordinary skill in the art before the 

Concerning claim 3, Scribner in view of Dietz teaches the system according to claim 1. Scribner further teaches the system, comprising a stem having proximal (fig. 1B: magnetic stand 28) and distal ends (fig. 1B: top end of where camera 20 is mounted). Dietz further teaches the system, wherein the stem is capable of transitioning between retracted and extended states (fig. 10: boom 405; ¶¶0086-0087). Not explicitly taught is the system, wherein the stem has a length of less than 22 cm when retracted and a length of greater than 29 cm when extended.
However, the courts have deemed that changes in size and shape would not establish patentability when the change is a mere scaling up or scaling down and is not sufficient to patentably distinguish over the prior art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Taking the teachings of Scribner, Dietz and the knowledge of one of ordinary skill in the art, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of the Scribner invention to have a length of less than 22 cm when retracted and a length of greater than 29 cm when extended. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 4, Scribner further teaches the system as claimed in claim 1, wherein the camera device interfaces the distal end of the stem by way of a camera base having a magnet fig. 1B magnetic stand 28).

Concerning claim 5, Scribner teaches the system as claimed in claim 4, further comprising an adjustable coupling between the camera base and the camera device (¶0016: “Camera 20 is provided with means to enable the user to adjust the angle and direction of lens 21 in relation to stand 28 once it has been mounted. Many means for attaching the lens 21 and associated housing to the base such that the angle and direction of the lens is adjustable are known to those skilled in the art…”).

Concerning claim 8, Scribner further teaches the system as claimed in claim 1, wherein the camera comprises a plurality of infrared emitting LEDs (fig. 1B: infrared LEDs 22).

Concerning claim 9, Scribner teaches the system as claimed in claim 1, further comprising a suction cup affixable to the proximal end (¶0016).

Concerning claim 10, Scribner teaches the system as claimed in claim 1, further comprising the mobile device (fig. 1A: hand-held receiver 30), the mobile device comprising a connection controller configured for establishing communication with the camera device via a wireless interface and a display controller configured to display the image data within an interface of a digital display thereof (¶0015: receiver 30 displays video exactly as it is received from camera 20; ¶0016: receiver 30 communicates wirelessly through antenna 24 of camera 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Brey et al. (US 2013/0038731 A1).

Concerning claim 6, Scribner in view of Dietz teaches the system as claimed in claim 4. Not explicitly taught is the system, further comprising a cradle releasably retaining the camera device therein.
Brey et al. (hereinafter Brey) teaches a moveable backup camera, wherein a cradle is used to releasably retain a camera device therein (¶0010).
Taking the teachings of Scribner in view of Dietz and Brey together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scribner camera system to include a cradle for releasably retaining the camera device in order to attach and/or detach the camera device from the vehicle. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Shepherd et al. (US 6,042,080 A).


Shepherd et al. (hereinafter Shepherd) teaches a system, wherein the distal end of a stem comprises at least one of a magnet of opposite polarity and a metallic plate for attachment to the magnet of the camera base (fig. 21: tripod base 78 comprises a stem 112 to which a magnetically attractable plate 114 is removably attached to magnetic stand 10 which attaches to a camera device.).
Taking the teachings of Scribner in view of Dietz and Shepherd together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scribner camera system to include at least one of a magnet of opposite polarity and a metallic plate for attachment to the magnet of the camera base on the distal end of a stem in order to attach and/or detach the camera device to the stem. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Chutorash (US 6,542,182 B1).

Concerning claim 11, Scribner in view of Dietz teaches the system as claimed in claim 10. Not explicitly taught is the system, wherein the interface comprises an image adjustment 
Chutorash teaches a system, wherein the interface comprises an image adjustment control (fig. 3: control unit 36) for adjusting at least one of the pan (fig. 3: switches 54 & 56), zoom (fig. 3: switches 42 & 44) and tilt (fig. 3: switches 50 & 52) of the image data displayed within the interface.
Taking the teachings of Scribner in view of Dietz and Chutorash together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scribner hand-held receiver to include controls for at least one of the pan, zoom and tilt of image data displayed within the interface in order to control a lens of the camera.

Concerning claim 12, Scribner further teaches the system, wherein the mobile device is configured for digital image adjustment in accordance with user interactions of the image adjustment control (¶0018: reverse image mode).

	Concerning claim 13, Chutorash teaches the system, further comprising an actuator acting on the adjustable coupling, the actuator configured for adjusting the adjustable coupling to adjust at least one of the tilt and rotation of the camera body with respect to the stem and wherein the mobile device is configured for sending actuator instructions in accordance with user interaction of the image adjustment control to the actuator (col. 2, ll. 23-34).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Chutorash (US 6,542,182 B1), and in further view of Lai (US 2016/0070154 A1).

Concerning claim 14, Scribner in view of Dietz, further in view of Chutorash teaches the system as claims in claim 13. Dietz further teaches a shaft configured for rotating (¶0087). Not explicitly taught is the system, wherein the adjustable coupling comprises a central portion rotatably engaging side flanges of a camera body housing either end thereof via a shaft.
Lai teaches a camera assembly and rotating mechanism, wherein the adjustable coupling comprises a central portion rotatably engaging side flanges of a camera body housing either end thereof via a shaft (¶0013; fig. 1: rotating in direction D1 in a first plane P1).
Taking the teachings of Scribner in view of Dietz, further in view of Chutorash and Lai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Scribner in view of Dietz, further in view of Chutorash to comprise a central portion rotatably engaging side flanges of a camera body housing either end thereof via a shaft in order to permit aiming of the camera as desired.

Concerning claim 15, Scribner in view of Dietz, further in view of Chutorash and in further view of Lai teaches the system as claimed in claim 14. Lai further teaches the system, wherein the coupling further comprises a rotatable collar interfacing the central portion, wherein the actuator is configured for rotating the rotatable collar (fig. 1: base 10 & driving module 40).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1, further in view of Gehrke et al. (US 2016/0288601 A1).

Concerning claim 16, Scribner in view of Dietz teaches the system as claimed in claim 1. Scribner further teaches sending data across a wireless interface to a mobile device (¶0016: wireless channel using antenna 24 & handheld receiver 30). Not explicitly taught is the system, wherein the camera device further comprises a proximity sensor and wherein, in use, the camera device is configured for sending proximity sensor data indicative of a distance between the camera device and an object and wherein the mobile device comprises a tracking controller configured for monitoring the distance and generating a warning when the distance falls beneath a distance threshold.
Gehrke et al. (hereinafter Gehrke) teaches a trailer coupling assistance system, wherein the camera device further comprises a proximity sensor (¶0012: analyzing video images to determine distance) and wherein, in use, the camera device is configured for sending proximity sensor data indicative of a distance between the camera device and an object and wherein the mobile device comprises a tracking controller configured for monitoring the distance and generating a warning when the distance falls beneath a distance threshold (fig. 4: modules 60-92; ¶¶0044-0048: distance data is transferred throughout the system and the system signals the vehicle to stop when the hitch and ball mount are in proper position (i.e., within a predetermined distance of each other)).
Taking the teachings of Scribner in view of Dietz and Gehrke together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Takashima (JP 2017076833 A).

Concerning claim 17, Scribner in view of Dietz teaches the system as claimed in claim 1. Not explicitly taught is the system, wherein the mobile device further comprises a tracking controller configured for performing image recognition on the image data for identifying respective positions of a tow ball and hitch within the image data.
Takashima teaches a system, wherein the mobile device further comprises a tracking controller configured for performing image recognition on the image data for identifying respective positions of a tow ball and hitch within the image data (¶0023: recognition processing).
Taking the teachings of Scribner in view of Dietz and Takashima together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scribner hand-held receiver to include a recognition processing unit in order to locate the position of the tow ball and hitch.

¶0023: recognizing a circular edge).

Concerning claim 20, Takashima further teaches the system, wherein the tracking controller is configured for detecting motion between successive frames of the image data to identify the respective positions (fig. 4b; ¶¶0008-0014: the system monitors captured video (successive frames) for change in position).

Concerning claim 21, Dietz further teaches the system, wherein the tracking controller is configured for generating driving instructions in accordance with the respective positions of the tow ball and hitch (¶0074).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Takashima (JP 2017076833 A), further in view of Kou et al. (US 2018/0154513 A1).

Concerning claim 19, Scribner in view of Dietz, further in view of Takashima teaches the system as claimed in claim 17. Not explicitly taught is the system, wherein the tracking controller is configured for implementing colorimetric recognition for detecting the respective positions.
Kou teaches a system, wherein a camera is mounted to a moving platform and colorimetric recognition is used to recognize objects (¶0145).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scribner  (US 2009/0040300 A1) in view of Dietz (US 2007/0216136 A1), further in view of Takashima (JP 2017076833 A), further in view of Gehrke et al. (US 2016/0288601 A1).

Concerning claim 22, Scribner in view of Dietz, further in view of Takashima teaches the system as claimed in claim 21. Not explicitly taught is the system, wherein the driving instructions comprise at least one of steering wheel rotation direction and degree.
Gehrke teaches a trailer coupling assistance system, wherein the driving instructions comprise at least one of steering wheel rotation direction and degree (¶¶0037-0038).
Taking the teachings of Scribner in view of Dietz and Takashima together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Scribner hand-held receiver to include driving instructions for at least one of steering wheel rotation direction and degree in order to provide a travel path to advance the hitch connector to a trailer coupling position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425